Title: General Orders, 19 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown May 19th 1777.
Yorkshire.Zealand.


The Commander in Chief positively directs, that all officers stationed at Out-Posts, do not come to Morristown, but when their business absolutely requires it; and in that case, that they return to their posts, with all possible expedition.
Thomas Mullen Esqr:, is appointed Brigade Major to Brigadier Genl De-Borre; and is to be respected, and obeyed as such.
A number of horses having been drawn, from the Quarter Master General, for particular services, and not returned when the business

was performed: All officers of regiments, and others, in possession of horses, belonging to, or hired by the States; are immediately to return them to the Quarter Master General, his Deputy, or Assistants, in the district they may be at. The General Officers are to order returns to be made, of any public horses, employed in their families, that the state of the horses, belonging to the army, may be known.
